DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This Office Action is in response to the Remarks filed on 1/26/2022.  Claims 1, 3-5, 7-13 and 15-17 are now pending.  
Examiner’s Amendment

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Robert Joynes on 2/1/2022.

4.	The application has been amended as follows:
Claim 1, line 19, change “a-olefin” to -- α-olefin --.
Claim 13, line 20, change “a-olefin” to -- α-olefin --.

Allowable Subject Matter

5.	Claims 1, 3-5, 7-13 and 15-17 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Kaneko et al. (US 2007/0155903).
Kaneko et al. disclose a composition comprising 100 parts by weight of the cyclic olefin polymer (A) such as ethylene/cyclic olefin random copolymer (copolymer of corresponding to (a1)), from 1 to 150 parts by weight of the flexible polymer (B) such as a random or block copolymer of an aromatic vinyl-hydrocarbon and a conjugated diene (corresponding to (a2)), from 0.001 to 1 part by weight of the radical initiator (C) such as peroxide (corresponding to (C)), and a modifying agent such as unsaturated carboxylic acid in an amount at most 10 mol% (corresponding to (B)) (claims 1 and 8, [0050]-[0054], [0068]-[0072], [0096], [0100]).
	Thus, Kaneko et al. do not teach or fairly suggest the claimed thermoplastic resin composition comprising:(A) 100 parts by mass of a thermoplastic resin; (B) 0.05 to 5 parts by mass of one or more selected from the group consisting of an unsaturated carboxylic acid and a derivative of an unsaturated carboxylic acid; and (C) 0.01 to 3 parts by mass of an organic peroxide, said thermoplastic resin (A) comprising: (a1) 10 to 90 % by mass of a cyclic polyolefin-based polymer having a glass transition temperature of 70 to 160 °C; and (a2) 90 to 10 % by mass of one or more selected from the group consisting of a copolymer of an aromatic vinyl compound and a conjugated diene compound and a hydrogenated product thereof except for a hydrogenated product of a block copolymer of a polymer block mainly composed of an aromatic vinyl compound and a random copolymer block composed of a conjugated diene compound and an aromatic vinyl compound, wherein the component (a2) is at least one selected from the group consisting of a styrene-ethylene-propylene copolymer (SEP), a styrene-ethylene-butene-styrene copolymer (SEBS), a styrene-ethylene-propylene-styrene copolymer (SEPS), a styrene-ethylene-ethylene- propylene-styrene copolymer (SEEPS) and a hydrogenated product thereof, wherein the total of the components (a1) and (a2) .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762